Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 05/18/2022 has been entered into this application. Claims 3, 11 and 19 are cancelled. 
Response to Arguments
Applicant’s arguments/remarks, (see pages 7-10), filed on 05/18/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Claims 3, 11 and 19 are cancelled.	
Allowable Subject Matter
Claims 1-2, 4-9,12-17, 20-21 and 24 are allowed. 
As to claims 1, 9 and 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious a reflective grating comprising a reflecting surface that is arranged obliquely relative to the light emitting surface and is provided with a grating microstructure thereon, the grating microstructure being configured to expand the laser light to form a laser pattern, and the reflecting surface being configured to adjust an exit angle of the laser pattern, in combination with the rest of the limitations of the claim. Claims 2, 4-8, 12-16, 20-21 and 24 are allowable by virtue of their dependency.  
The closest prior art references of Zhang et al. (2017/0094257 A1) and Gibson et al. (8,251,517 B2) discloses a projection device. 
However, Zhang and Gibson fail to disclose, teach or suggest a reflective grating comprising a reflecting surface that is arranged obliquely relative to the light emitting surface and is provided with a grating microstructure thereon, the grating microstructure being configured to expand the laser light to form a laser pattern, and the reflecting surface being configured to adjust an exit angle of the laser pattern, and a substrate on which the laser emitter and the reflective grating are arranged, an exit direction of the laser light from the laser emitter being parallel to the substrate, as claimed and as specified in the present application specification. 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art a projection module/an electronic apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/           Primary Examiner, Art Unit 2886